Exhibit 10.59
AMENDMENT TO EXECUTIVE OFFICER
EMPLOYMENT AGREEMENT
     This FIRST AMENDMENT TO CHIEF FINANCIAL OFFICER, CHIEF BUSINESS OFFICER AND
EXECUTIVE VICE-PRESIDENT EMPLOYMENT AGREEMENT (“Amendment”), dated as of
December 24, 2008, is between La Jolla Pharmaceutical Company, a Delaware
corporation, with its principal place of business located at 6455 Nancy Ridge
Drive, San Diego, California 92121 (the “Employer”), and Niv Caviar (the
“Employee”).
     WHEREAS, the Employee is currently employed as Chief Financial Officer,
Chief Business Officer and Executive Vice President of the Employer under an
Executive Employment Agreement dated as of May 10, 2007 (the “Agreement”); and
     WHEREAS, the Board of Directors (the “Board”) of Employer, pursuant to
Board approval on December 24, 2008, has authorized changes to employment
documentation in order to conform to the provisions of IRC Section 409A relating
to nonqualified deferred compensation arrangements and the parties hereto
consider it appropriate that the Agreement be amended to reflect such
arrangements;
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
the Employer and the Employee agree to the following amendment to the Agreement.
Capitalized terms used in this Amendment that are not otherwise defined shall
have the same meanings as in the Agreement, provided that the terms “Employer”
and the “Company” shall be used interchangeably in the Agreement and this
Amendment.

  1.   Section 4.3 of the Agreement is hereby deleted in its entirety and
replaced with the following:

     “Annual Bonus. Executive will be eligible to earn an annual bonus based on
achievement of specified performance goals and objectives in accordance with
Company’s bonus plan and paid out in the following year. Executive’s target
bonus for calendar year 2007 will be 35% of the Base Salary prorated for
Executive partial year of service based on the Effective Date.”

  2.   Section 7.2(a) of the Agreement is hereby deleted in its entirety and
replaced with the following:

     “(a) Severance Package. If Executive is terminated without Cause, Executive
will receive a severance payment equivalent to nine months of Executive’s Base
Salary then in effect, payable in installments in accordance with Company’s
normal payroll schedule beginning within 30 days after the date of termination
of service provided that the release described in subsection 7.2(b) has become
effective. In addition, Company will pay the monthly premiums for

 



--------------------------------------------------------------------------------



 



group health care continuation coverage for Executive and Executive’s eligible
dependents pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1986 (“COBRA”) for nine months following termination, provided Executive elects
to continue and remains eligible for such benefits and does not become eligible
for health coverage through another employer during this period. Furthermore,
any outstanding options to purchase common stock of Company held by Executive as
of the date of Executive’s termination under this Section 7.2 shall immediately
vest and become exercisable, notwithstanding any contrary terms and provisions
of the applicable stock option plan and related stock option agreements.”

  3.   Section 7.2(b) of the Agreement is hereby deleted in its entirety and
replaced with the following:

     “(b) Conditions to Receive Severance Package. The Severance Package
pursuant to subsection 7.2(a) will be paid, provided Executive meets both of the
following conditions: (i) Executive complies with all surviving provisions of
this Agreement as specified in subsection 13.8; and (ii) Executive executes a
full general release within 21 days of the termination of service; in a form
suitable to Company, releasing all claims, known or unknown, that Executive may
have against Company arising out of or any way related to Executive’s employment
or termination of employment with Company.”

  4.   Section 7.5(b) of the Agreement is hereby amended by adding the following
sentence at the end thereof:         “The reduction of the amounts payable
hereunder, if applicable, shall be made by first reducing the cash payments
pursuant to Section 7.2(a), and in any event shall be made in such a manner so
as to maximize the value of the Severance Package actually paid to the
Executive.”     5.   No Other Amendment. Except as otherwise set forth herein,
the Agreement shall not be otherwise amended and remains in full force and
effect.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Employer and Employee have executed this Amendment
1 as of the day set forth above.

                  LA JOLLA PHARMACEUTICAL COMPANY    
 
           
 
  By:   /s/ Deirdre Y. Gillespie
 
Deirdre Y. Gillespie    
 
      President & CEO    
 
                EXECUTIVE    
 
           
 
      /s/ Niv Caviar
 
Niv Caviar    

 